Form 137 − aplccmpn

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 18−33015−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.
                                         Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Richard R. Harker                                        Natalie J. Harker
   37 Sandra Way                                            37 Sandra Way
   Franklinville, NJ 08322                                  Franklinville, NJ 08322
Social Security No.:
   xxx−xx−7688                                              xxx−xx−6299
Employer's Tax I.D. No.:


                      NOTICE OF HEARING ON APPLICATION FOR COMPENSATION

     NOTICE IS HEREBY GIVEN that there will be a hearing held before the honorable Andrew B. Altenburg Jr.
Andrew B. Altenburg Jr. on:

Date:     2/27/20
Time:      02:00 PM
Location:  Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street, Camden, NJ
08101−2067

for the purpose of acting on applications for compensation. Attendance by debtor(s) or creditors is welcome, but not
required.

      The following applications for compensation have been filed:

APPLICANT(S)
Brad J. Sadek, Debtor's Attorney

COMMISSION OR FEES
FEES: $1500.00

EXPENSES
EXPENSES: $0.00

If this is a chapter 13 case, the fees and expenses awarded:

                will not reduce the amount to be paid to general unsecured
                creditors under the plan.

                will reduce the amount to be paid to general unsecured
                creditors under the plan as follows:

Debtor(s) or other parties who wish to object must file an objection not later than 7 days prior to the hearing date.
Objections must be filed with the Court and served on the applicant and other interested parties.
      An appearance is not required on an application for compensation unless an objection is filed.
Dated: January 22, 2020
JAN:

                          Jeanne Naughton
                          Clerk
                                       United States Bankruptcy Court
                                          District of New Jersey
In re:                                                                                  Case No. 18-33015-ABA
Richard R. Harker                                                                       Chapter 13
Natalie J. Harker
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0312-1           User: admin                  Page 1 of 3                   Date Rcvd: Jan 22, 2020
                               Form ID: 137                 Total Noticed: 54


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 24, 2020.
db/jdb         +Richard R. Harker,    Natalie J. Harker,    37 Sandra Way,     Franklinville, NJ 08322-2690
r              +Michael DiPlacido,    Keller Williams,    381 Egg Harbor Road,     Sewell, NJ 08080-1853
cr             +PHH MORTGAGE CORPORATION,    Phelan Hallinan & Schmieg, PC,      400 Fellowship Road,    Suite 100,
                 Mt. Laurel, NJ 08054-3437
cr             +PHH MORTGAGE CORPORATION,    Phelan Hallinan & Schmieg, PC,      1617 JFK Boulevard,    Suite 1400,
                 Philadelphia, PA 19103-1814
517882112      +Advocare Laurel Pediatrics,    PO Box 3001,    Voorhees, NJ 08043-0598
517882113      +Barclays Bank Delaware,    Attn: Correspondence,     Po Box 8801,    Wilmington, DE 19899-8801
518102131      +Barclays Bank Delaware,    Po Box 8803,    Wilmington, DE 19899-8803
517929607       Capital One, N.A.,    c/o Becket and Lee LLP,     PO Box 3001,    Malvern PA 19355-0701
518015679      +Division of Taxation,    PO Box 046,    Trenton, NJ 08601-0046
517882121      +Financial Recoveries,    Attn: Bankruptcy,    Po Box 1388,     Mount Laurel, NJ 08054-7388
517882122      +I C System Inc,    Attn: Bankruptcy,    P.O. Box 64378,    St. Paul, MN 55164-0378
517882125       Labcorp,   P.O. Box 2240,    Burlington, NC 27216-2240
517882127      +Mercury/FBT,    Attn: Bankruptcy,    Po Box 84064,    Columbus, GA 31908-4064
517882128      +Mortgage Service Center/PHH Mortgage,     Attn: Bankruptcy Department,     Po Box 5452,
                 Mount Laurel, NJ 08054-5452
517944054      +PHH Mortgage Corporation,    One Mortgage Way Mail Stop SV01,
                 Mt. Laurel, New Jersey 08054-4637
518066721     ++STATE OF NEW JERSEY,    DIVISION OF TAXATION BANKRUPTCY UNIT,      PO BOX 245,
                 TRENTON NJ 08646-0245
               (address filed with court: State of New Jersey,       Division of Taxation,     Bankruptcy Section,
                 PO Box 245,    Trenton, NJ 08695-0245)
517882130      +South Jersey Radiology Associates,     PO Box 1710,    Voorhees, NJ 08043-7710
517882135      +TD Bank,   PO Box 16027,    Lewiston, ME 04243-9513
517995850      +TD Bank, N.A.,    Payment Processing PO Box 16029,     Lewiston ME 04243-9507
517903882      +TD Bank, N.A. as successor in,    interest to Commerce Bank, NA.,
                 c/o Schiller Knapp lLefkowitz Hertzel,     950 New Loudon Rd,     Latham, NY 12110-2100
517882136     ++TOYOTA MOTOR CREDIT CORPORATION,     PO BOX 8026,    CEDAR RAPIDS IA 52408-8026
               (address filed with court: Toyota Motor Credit Co,       Toyota Financial Services,     Po Box 8026,
                 Cedar Rapids, IA 52408)
517983571      +Toyota Lease Trust,    c/o Toyota Motor Credit Corporation,      PO Box 9013,
                 Addison, Texas 75001-9013
517882137       Virtua,   P.O. Box 71451,    Philadelphia, PA 19176-1451

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Jan 23 2020 01:04:06        U.S. Attorney,     970 Broad St.,
                 Room 502,    Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Jan 23 2020 01:04:03         United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,    One Newark Center,     Suite 2100,
                 Newark, NJ 07102-5235
517971890       E-mail/PDF: resurgentbknotifications@resurgent.com Jan 23 2020 01:01:24
                 Ashley Funding Services, LLC,     Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
517882114       E-mail/Text: bankruptcy@bbandt.com Jan 23 2020 01:03:25        BB&T,    Attn: Bankruptcy,
                 Po Box 1847,    Wilson, NC 27894
517882115      +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jan 23 2020 01:01:07         Capital One,
                 Attn: Bankruptcy,    Po Box 30285,    Salt Lake City, UT 84130-0285
517944128       E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jan 23 2020 01:01:52
                 Capital One Bank (USA), N.A.,     PO Box 71083,    Charlotte, NC 28272-1083
517882116       E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Jan 23 2020 01:03:41         Comenity Capital Bank/HSN,
                 Attn: Bankruptcy Dept,     Po Box 18215,    Columbus, OH 43218
517882117      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Jan 23 2020 01:03:41         Comenity Capital/mprc,
                 Attn: Bankruptcy Dept,     Po Box 182125,    Columbus, OH 43218-2125
517882118      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Jan 23 2020 01:03:41         Comenitybank/New York,
                 Attn: Bankruptcy Dept,     Po Box 182125,    Columbus, OH 43218-2125
517882119      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Jan 23 2020 01:03:41         Comenitybank/venus,
                 Attn: Bankruptcy Dept,    Po Box 182125,    Columbus, OH 43218-2125
517882120      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Jan 23 2020 01:03:41         Comenitycapital/ultamc,
                 Attn: Bankruptcy Dept,    Po Box 182125,    Columbus, OH 43218-2125
517882123      +E-mail/Text: cio.bncmail@irs.gov Jan 23 2020 01:03:18        Internal Revenue Service,
                 P.O. Box 7346,    Philadelphia, PA 19101-7346
517882124      +E-mail/Text: bncnotices@becket-lee.com Jan 23 2020 01:03:05         Kohls/Capital One,
                 Kohls Credit,    Po Box 3120,    Milwaukee, WI 53201-3120
518578958       E-mail/PDF: resurgentbknotifications@resurgent.com Jan 23 2020 01:00:43          LVNV Funding LLC,
                 PO Box 10587,    Greenville, SC 29603-0587
518578959       E-mail/PDF: resurgentbknotifications@resurgent.com Jan 23 2020 01:01:24          LVNV Funding LLC,
                 PO Box 10587,    Greenville, SC 29603-0587,     LVNV Funding LLC,    PO Box 10587,
                 Greenville, SC 29603-0587
517924219       E-mail/PDF: resurgentbknotifications@resurgent.com Jan 23 2020 01:00:40          LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,     Greenville, SC 29603-0587
517882126      +E-mail/Text: bk@lendingclub.com Jan 23 2020 01:04:37        Lending Club,
                 71 Stevenson Street, Suite 1000,     San Francisco, CA 94105-2967
District/off: 0312-1                  User: admin                        Page 2 of 3                          Date Rcvd: Jan 22, 2020
                                      Form ID: 137                       Total Noticed: 54


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
517998080       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 23 2020 01:00:27
                 Portfolio Recovery Associates, LLC,    c/o Barclaycard,     POB 41067,    Norfolk VA 23541
517978900       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 23 2020 01:13:03
                 Portfolio Recovery Associates, LLC,    c/o Care Credit,     POB 41067,    Norfolk VA 23541
517998076       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 23 2020 01:00:27
                 Portfolio Recovery Associates, LLC,    c/o Rci Elite Rewards,      POB 41067,   Norfolk VA 23541
517882129      +E-mail/PDF: gecsedi@recoverycorp.com Jan 23 2020 01:01:53        PayPal Credit,    P.O. Box 5138,
                 Timonium, MD 21094-5138
517952907       E-mail/Text: bnc-quantum@quantum3group.com Jan 23 2020 01:03:54
                 Quantum3 Group LLC as agent for,    MOMA Trust LLC,    PO Box 788,     Kirkland, WA 98083-0788
517992856      +E-mail/Text: bncmail@w-legal.com Jan 23 2020 01:04:18        SYNCHRONY BANK,
                 c/o Weinstein & Riley, PS,    2001 Western Ave., Ste 400,     Seattle, WA 98121-3132
517886520       E-mail/Text: bankruptcy@bbandt.com Jan 23 2020 01:03:59        Sheffield Financial,    PO Box 1847,
                 Wilson, NC 27894-1847
517883605      +E-mail/PDF: gecsedi@recoverycorp.com Jan 23 2020 01:00:40        Synchrony Bank,
                 c/o of PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
518536814      +E-mail/PDF: gecsedi@recoverycorp.com Jan 23 2020 01:00:38        Synchrony Bank,
                 c/o PRA Receivables Management, LLC,     PO Box 41021,    Norfolk VA 23541-1021
517882131      +E-mail/PDF: gecsedi@recoverycorp.com Jan 23 2020 01:01:20        Synchrony Bank/Amazon,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
517882132      +E-mail/PDF: gecsedi@recoverycorp.com Jan 23 2020 01:00:44        Synchrony Bank/Care Credit,
                 950 Forrer Blvd,    Kettering, OH 45420-1469
517882133      +E-mail/PDF: gecsedi@recoverycorp.com Jan 23 2020 01:01:32        Synchrony Bank/QVC,
                 Po Box 965018,    Orlando, FL 32896-5018
517882134       E-mail/Text: bankruptcy@td.com Jan 23 2020 01:04:08        TD Bank,    Attn: Bankruptcy,
                 1701 Rt 70 E,    Cherry Hill, NJ 08034
517992421       E-mail/Text: bankruptcy@td.com Jan 23 2020 01:04:08        TD Bank, N.A.,
                 c/o Schiller Knapp Lefkowitz Hertzel LLP,     70 Gray Road,    Falmouth, ME 04105
                                                                                                TOTAL: 31

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*            +PHH Mortgage Corporation,    Phelan Hallinan & Schmieg, PC,   1617 JFK Boulevard,    Suite 1400,
                 Philadelphia, PA 19103-1814
518078081*    ++STATE OF NEW JERSEY,   DIVISION OF TAXATION BANKRUPTCY UNIT,    PO BOX 245,
                 TRENTON NJ 08646-0245
               (address filed with court: State of New Jersey,     Division of Taxation,    Bankruptcy Section,
                 PO Box 245,   Trenton, NJ 08695)
                                                                                              TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 24, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 21, 2020 at the address(es) listed below:
              Brad J. Sadek    on behalf of Joint Debtor Natalie J. Harker bradsadek@gmail.com,
               bradsadek@gmail.com
              Brad J. Sadek    on behalf of Debtor Richard R. Harker bradsadek@gmail.com, bradsadek@gmail.com
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              Isabel C. Balboa    on behalf of Trustee Isabel C. Balboa ecfmail@standingtrustee.com,
               summarymail@standingtrustee.com
              Laura M. Egerman    on behalf of Creditor   PHH MORTGAGE CORPORATION bkyecf@rasflaw.com,
               bkyecf@rasflaw.com;legerman@rasnj.com
              Laura M. Egerman    on behalf of Creditor   PHH Mortgage Corporation bkyecf@rasflaw.com,
               bkyecf@rasflaw.com;legerman@rasnj.com
              Nicholas V. Rogers    on behalf of Creditor   PHH MORTGAGE CORPORATION nj.bkecf@fedphe.com
District/off: 0312-1          User: admin                  Page 3 of 3                  Date Rcvd: Jan 22, 2020
                              Form ID: 137                 Total Noticed: 54


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Richard James Tracy, III    on behalf of Creditor    TD Bank, N.A. as successor in interest to
               Commerce Bank, NA. rtracy@hillwallack.com,
               tshariff@schillerknapp.com;kcollins@schillerknapp.com;ahight@schillerknapp.com
              Sherri Jennifer Smith    on behalf of Creditor    PHH MORTGAGE CORPORATION nj.bkecf@fedphe.com,
               nj.bkecf@fedphe.com
              Sherri Jennifer Smith    on behalf of Creditor    PHH Mortgage Corporation nj.bkecf@fedphe.com,
               nj.bkecf@fedphe.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                              TOTAL: 11
